PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/840,382
Filing Date: 13 Dec 2017
Appellant(s): LEE et al.



__________________
Ebenesar D. Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 November 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 25 is rejected under 35 U.S.C. 112(a).  
Claims 1, 2, 8, 9, 11, 12, 16, 19, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2016/0152184) in view Nagano et al. (US 2019/0025580) and Kobayashi (US 2019/0310474) and Yokota et al. (US 2017/0155867).  
Claims 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2016/0152184) in view of Nagano et al. (US 2019/0025580) and Ichihashi et al. (US 2016/0173867).


(2) Response to Argument
A depth range of a 3-Dimensional (3D) Augmented Reality (AR) object is NOT determined based on the depth of the imaging plane in Kobayashi 

Typically in a 3D virtual environment, there is a display screen that has a trapezoidal viewing frustum having a near plane and a far plane where virtual objects are displayed within these planes, and the trapezoidal viewing frustum is based on the virtual eye relative to the display screen.  In a real world environment displaying virtual objects for augmented reality display, there is a display screen which also have a trapezoidal viewing frustum that is based on the eye of the user relative to the display screen that displays these virtual objects at varying distances within the trapezoidal viewing frustum.  
Applicant argues Kobayashi merely discloses three different image planes on which the first virtual image 53m, the second virtual image 52f and the third virtual image 51s are displayed is evident that Kobayashi is completely silent about “a depth range of a 3D AR object is based on the depth of the imaging plane”.  It is debatable if any of the planes corresponds to the depth of the imaging plane, however there is always an imaging plane when being able to display a virtual image in line of sight of the eyes of the user.  Kobayashi is brought in with the disclosure that explicitly teaches varying distances for virtual images 53m, 52f, 51s can be displayed with at least one distance for the imaging plane (paragraph 32 and Figure 4).  Nagona shows a trapezoidal viewing frustum with virtual objects at varying distances (Figure 2), and though it may be explicitly illustrated that there are virtual objects at varying distances for a imaging plane, and may implicitly illustrated a depth range for the AR objects for an imaging plane, it was not explicitly described as in Kobayashi.  


Kobayashi does not disclose that a depth of the 3D AR object, within the depth range, represented by the first and second virtual images is different from a depth of the imaging plane

Applicant argues Kobayashi does not disclose a depth of the 3D AR object, within the depth range, is different from a depth of the imaging plane with the reason that Kobayashi merely discloses the third imaging corresponding to the third virtual image 53m is provided in a different position in the direction of depth that the first imaging plane corresponding to the first virtual image 51s[53m] does not correspond to the claim limitation and further reason that the focal points 26f, 26m, and 26s are not in the viewing direction of the user cannot teach or suggest “imaging plane”, “depth ranges of a 3D AR object”, and “depth of the 3D AR object” represented by the first and second virtual image.  Typically with lenses, the focal point of a lens can be on opposite of the lens.  Adding a mirror and a car windshield, the focal length can be 

Claims 2, 5, 7, 8, 9, 11, 12, 15, 16, 17, 19, 21 – 25 stand and fall together with claim 1.  

Applicant argues Kobayashi is completely silent on the depth of the 3D AR object is represented as a near distance image or as a far distance image based on a determination that the depth of the imaging plane is between a first and second distance, 
and the depth of the 3D AR object is represented as a far distance image based on a determination that the depth of the imaging plane is between and third distance and a fourth distance, 
wherein the third and the fourth distances are farther from the right and left eyes of the user than the first distance and the second distance.  



35 U.S.C. § 112(A) - ENABLEMENT REQUIREMENT

The claim recites, “between 2 and 3 meters”.  The specification discloses “one of 2m and 3m” (paragraphs 130, 131, 133, 134), The specification does not provide support of the inclusive range between 2m and 3m, exclusive since the specification discloses the set of 2m and 3m.   
The claim recites “between 3 to 7 meters”.  The specification discloses “one of 4m, 5m, 6, and 7m” (paragraphs 130, 131, 133, 134).  Similar to the explanation above, the specification does not have support of the inclusive range between 4m and 7m, exclusive in addition to 5m and 6m.  The specification does not have support for 3m greater than the depth of the 3D AR object, which can be any arbitrary number, even above 100m.  

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Jeffrey Chow 2/19/2021
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612         

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.